Gtiebry, J.
“Under the provisions of subparagraph 1 (added by amendment, Ga. L. 1922, p. 185) of paragraph (d) of section 2 of the workmen’s compensation act approved August 17, 1920 (Ga. L. 1920, pp. 167, 169), where an employee receives an injury for which compensation is payable under the workmen’s compensation act, and where the injury was caused by a third person, and where the employee files a suit in damages for personal injuries against the third person, and alleges in *259his petition that his injuries were caused by the negligence of the defendant and that the defendant is liable in damages therefor, and where, while the suit is pending, the parties make a settlement of the action, wherein the defendant pays the sum of $300, the employee receiving $150 and his attorney the same amount, and where in the release signed by the employee it is stated that the sum so paid is not an admission of liability by the defendant, and where the employee is awarded compensation, neither the employer nor the insurance carrier would be entitled to have the amount of compensation awarded the employee reduced by subtracting therefrom either the total or the net amount of the sum received by him in the settlement of his damage suit against the third person.” American Mutual Liability Insurance Company v. Wigley, 179 Ga. 764 (177 S. E. 568).
Decided December 17, 1934.
McDaniel, Neely £ Marshall, Harry L. Greene, for plaintiffs in error.
Poole £ Fraser, contra.
2. Under the above ruling the award of the Department of Industrial Relations is affirmed. Motion for damages made by defendant in error is denied.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.